Title: From Thomas Jefferson to William Short, 1 September 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Sep. 1. 1791.

Finding it necessary to send to Bordeaux for my year’s stock of wine, I inclose herein a bill of exchange of Mr. John Vaughan of this place on Messieurs Le Coulteux & co. for a thousand livres Tournois. Besides this, being in the moment of my departure for Virginia, I leave my letter open with a friend to put into it another bill of £40. sterling on London, which a broker is now in quest of for me. I make them payable to you, because if you will be so good as to negociate them, it will save a good deal of time, which would be lost by their going to Bordeaux and back again, and I have therefore, in the inclosed, mentioned it to Mr. Fenwick, to whom I must ask you to write a line.
The most ingenious workman in America, Mr. Leslie, a watchmaker, being the same to whom we are indebted for the idea of the rod-pendulum as an Unit of measure, has desired me to endeavor to get some workmen for him, to wit, a good movement maker, a finisher, and casemaker, used to gold and silver work. He will advance the expences of their passage from Paris to Philadelphia, and when they arrive here, he will expect them to work for him exclusively, till they shall have reimbursed him his advances, and the money for their subsistance which may be necessary in the mean time, he allowing them the Paris price for their work by the peice.—I am in hopes you can get such men without any other trouble than speaking to Mayer or Chanterot. Should they not be able to bear their own expences from Paris to Havre, be so good as to pay them on my account and reimburse yourself from my funds. Their passage from Havre to this place may be paid here.
I inclose you a letter from your brother who arrived here yesterday, and went off to-day. He wrote me a line on his arrival, which I  received just as I was setting out to dine in the country. I immediately wrote to ask him to come and dine with me to-day, but his hurry prevented him; so that he is gone without my seeing him. I am, my dear Sir, with constant affection your sincere friend & servt,

Th: Jefferson

